Citation Nr: 0331710	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  99-18 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana




THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder.  

2.  Entitlement to service connection for a claimed right 
ankle disorder.  

3.  Entitlement to service connection for a claimed anxiety 
disorder.  




ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran had active service from June 1990 to June 1994 
and from January 1995 to February 1997.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the RO.  

In his August 1999 Substantive Appeal, the veteran requested 
a personal hearing at the RO before a Veterans Law Judge.  In 
September 1999 correspondence, the veteran indicated that he 
no longer wanted a hearing.  

The case was remanded by the Board to the RO in December 2000 
for additional development of the record.  

The Board notes that, in September 2002, the veteran 
submitted a claim of service connection for hypertension.  
The Board therefore refers this issue to the RO for 
appropriate action.  



REMAND

The veteran asserts that service connection is warranted for 
right ankle and knee disability and a psychiatric disorder 
manifested by anxiety and nervousness.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2003)  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

A careful review of the veteran's service medical records 
shows that, in October 1996, the veteran complained of having 
had frequent sleeping problems from stress and depression due 
to stress.  It does not appear that the veteran sought 
treatment for these complaints.  

The service medical records also reflect that the veteran 
received treatment on numerous occasions for a left ankle 
strain and a left knee disability.  However, the service 
medical records are negative for complaints, findings or 
diagnosis of a right ankle or a right knee disability.  The 
Board notes, in this regard, that service connection was 
ultimately granted for a left ankle disability and for a left 
knee disability.  

In the December 2000 remand, the Board pointed out that in 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  

The Board indicated that the new law was applicable to this 
appeal and that the Act essentially eliminated the concept of 
a well-grounded claim and also included an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  In addition, the 
VCAA defined the obligations of VA with respect to its duty 
to assist the claimant in obtaining evidence.  

Because of the change in the law brought about by the VCAA, a 
remand in this case was required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. § 3.159 (2003).  

Since the December 2000 remand, the VA has promulgated 
regulations to implement the provisions of the law at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Board found that, because the RO had not yet considered 
whether any additional notification or development action was 
required under the VCAA, it would have been potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at that time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Subsequent to the December 2000 remand, the RO issued a 
letter to the veteran in January 2001 noting the Board's 
remand and requesting that he provide additional evidence, 
additional information or further argument to support his 
claims of service connection.  The letter requested that the 
information be furnished, preferably, with in 30 days, but 
not more than 60 days from the date of the letter.  

The letter did not indicate what the evidence must show to 
establish entitlement, or what VA had done or was required to 
do in order to assist the veteran in obtaining evidence 
relevant to his claims.  Moreover, the letter did not 
indicate that the veteran had up to one year to provide 
additional evidence to support his claims of service 
connection.  

The Board notes that subsequent letters sent to the veteran 
in June 2001, September 2001 and August 2002 did indicate 
that the veteran had up to a year to provide additional 
evidence to support his claims and also indicated what the 
evidence must show and how VA is required to assist the 
veteran.  

However, the June 2001 and September 2001 letters only 
referenced the veteran's claims of service connection for 
tinnitus and for increased rating for the service-connected 
lumbosacral strain; and the August 2002 letter referenced 
only an increased rating for the service-connected left ankle 
strain.  In other words, while these letters may have 
satisfied the VA's duty to assist the veteran, they do not 
deal with the claims on appeal at this time.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even more recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  

The case cited hereinabove, in addition to the proscription 
regarding the time limit in the regulation, made it clear 
that the Board cannot consider evidence in the first 
instance, and that all of the evidence must be reviewed by 
the RO before it is reviewed by the Board.  38 U.S.C.A. 
§ 7104(a); Disabled American Veterans.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3rd 1339 (Fed. Cir. 2003).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Moreover, the Board finds that the veteran should be afforded 
a VA psychiatric examination to determine the current nature 
and likely etiology of the claimed anxiety disorder.  If such 
a disorder exists, the examiner should opine as to the 
likelihood that a psychiatric disorder was incurred in or 
aggravated by service.  

Also, the RO should provide another opportunity for the 
veteran to provide additional evidence to support his claims 
of service connection.  In particular, the veteran should be 
informed that evidence necessary to substantiate his claims 
of service connection include medical evidence of current 
disability and a nexus opinion linking any current disability 
to service.  

Finally, in a March 2002 rating decision, the RO denied the 
veteran's claim of service connection for tinnitus.  The 
veteran subsequently submitted a timely Notice of 
Disagreement in September 2002.  

However, the RO has not yet issued a Statement of the Case as 
to the issue of service connection for tinnitus.  

As such, the RO is now required to send the veteran a 
Statement of the Case as to this issue in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2003).  In this regard, the United States Court of Appeals 
for Veterans Claims (Court) has held that where a Notice of 
Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Also, a document, signed in September 2003, notes the 
veteran's desire for a Travel Board hearing.  The document 
was originally signed in August 1999 and the veteran 
thereafter cancelled his request for a hearing in September 
1999, so it is unclear whether the veteran once again desires 
s personal hearing at the RO before a Veterans Law Judge.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for a 
right knee disability, a right ankle 
disability and/or a psychiatric disorder, 
not previously identified.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and likely etiology of 
the claimed psychiatric disorder 
manifested by anxiety and nervousness.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed 
psychiatric disability.  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, that the veteran has current 
disability manifested by anxiety and 
nervousness due to disease or injury 
which was incurred in or aggravated by 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

4.  The veteran should be asked if he 
desires a personal hearing before a 
Veterans Law Judge.  If such a hearing is 
requested, then it should be scheduled.  

5.  The RO should take appropriate steps 
in order to provide the veteran with a 
Statement of the Case as to the issue of 
service connection for tinnitus in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 19.29, 19.30 
(2003).  If the veteran perfects his 
appeal by submitting a timely and 
adequate Substantive Appeal, then the RO 
should return the appeal to the Board for 
the purpose of appellate disposition.  

6.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  If any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


